Citation Nr: 0523931	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-29 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to a disability evaluation in excess of 30 
percent for trench foot, left foot, for accrued benefits 
purposes.

3.  Entitlement to a disability evaluation in excess of 30 
percent for trench foot, right foot, for accrued benefits 
purposes.

4.  Entitlement to a temporary total evaluation due to 
various hospitalizations required for treatment of a service-
connected disability, under 38 C.F.R. §§ 4.29, 4.30, for 
accrued benefits purposes.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to January 
1946.  He died in February 2002 and the appellant is the 
veteran's surviving spouse.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The issues of entitlement to a disability rating in excess of 
30 percent for trench foot of the left foot, and 30 percent 
for trench foot of the right foot, for the purpose of accrued 
benefits, and the issue of entitlement to a total disability 
evaluation under 38 C.F.R. §§ 4.29, 4.30, for the purpose of 
accrued benefits are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claim addressed in this decision.

2.  At the time of his death, the veteran was service-
connected for trench foot of the left and right feet, 
evaluated as 30 percent disabling, each, with an additional 
bilateral factor of 5.1 percent.

3.  The veteran died in February 2002.

4.  The immediate cause of death was identified as cellulitis 
of the legs; the underlying cause which gave rise to the 
immediate cause of death was identified as diabetes mellitus.  
Other conditions which were identified as contributing to his 
final illness were identified as peripheral vascular disease 
and chronic trenchfoot/frostbite of the extremities.

5.  Competent medical evidence demonstrates that the 
veteran's service connected trench foot of the left and right 
feet were underlying causes of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A.  §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.312 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of the veteran's claim.  On November 9, 2000, the President 
signed into law the VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  The final regulations 
implementing the VCAA were published on August 29, 2001, and 
they apply to most claims for benefits received by VA on or 
after November 9, 2000, as well as any claim not decided as 
of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

The Board notes that VCAA notice was provided to the 
appellant by letter dated in October 2002.  Nevertheless, the 
Board observes that the veteran was hospitalized various 
times prior to his death, including by private health care 
facilities.  Not all of these records are now present before 
the Board.  In particular, the Board notes that private 
emergency treatment records and VA nursing care treatment 
records have not been obtained.  However, upon careful review 
of the evidence of record, the Board finds it is not 
necessary to remand in order to obtain them.

The Board is granting the appellant's claim seeking 
entitlement to service connection for the cause of the 
veteran's death.  Hence, with respect to this issue, to the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with this issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for the cause of the veteran's death.  

As no additional evidence is required to make a determination 
as to this issue, and, hence, any failure to comply with VCAA 
requirements as to this issue would not be prejudicial to the 
appellant.  Hence, the Board thus finds that the Agency of 
Original Jurisdiction (AOJ) has substantially satisfied the 
duties to notify and assist, as required by VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993)

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2004).

VA hospital treatment records show that the veteran was 
hospitalized in June to July 1999 for an ulcer of the left 
2nd toe, which required amputation.  Hospital records then 
show that he was diagnosed with peripheral vascular disease, 
left toe ulcer, diabetes mellitus, and hypertension.  He 
developed cellulitis and required further hospitalization in 
July to August 1999.  He was diagnosed with a non healing 
wound status post left second phalangectomy and left leg 
arterial insufficiency, in addition to diabetes and 
hypertension.  He underwent left below knee popliteal 
peroneal bypass with reversed saphenous vein graft and 
partial tibulectomy.  From August to September 1999, he was 
again treated for cellulitis of the left lower extremity.

In November 1999, the veteran underwent VA examination for 
the residuals of cold injuries.  At the time of VA 
examination, he was noted to be an inpatient at the VA 
hospital.  The examiner reported past medical history of 
diabetes, bilateral peripheral vascular disease with recent 
bypass in the left leg, coronary artery disease, status post 
coronary artery bypass graft, and status post strokes with 
loss of peripheral vision.  Current hospitalization was 
required for treatment of an infected left knee, and left 
foot drop.  The examiner noted the veteran was status post 
surgeries in July and August 1999 relative to the left leg, 
with amputation of the left second digit.  The examiner 
reported that the veteran was originally exposed to cold 
while on active duty in Anzio, Italy, and required three 
months' hospitalization.  Amputation of both his legs was 
considered at the time, but was not ultimately determined 
necessary.  Since then, the veteran reported increasing pain 
in his feet, especially related to the cold and sometimes 
keeping him awake at night.  He did not complain of numbness, 
but stated that they would feel cold and sometimes turn red.  
He also experienced increasing difficulty walking over the 
years because of pain in his feet, and required soft leather 
shoes.  The examiner objectively observed the veteran to 
exhibit onychomycosis of the toenails, bilaterally, with 
callus formation on the bottoms of the soles, also 
bilaterally.  Dorsalis pedis pulses were not palpable.  The 
skin was dry, and the feet were slightly cool, bilaterally.  
The color of the left foot was slightly red, the color of the 
right appeared normal.  Range of motion measurements were 
recorded at approximately 10 degrees inversion, 10 degrees 
eversion, 10 degrees dorsiflexion, and 20 degrees plantar 
flexions, bilaterally.  The veteran exhibited left foot drop 
and the second digit of his left foot had been amputated.  
There was a bypass scar over the left lower extremity.  The 
veteran exhibited a 1+ edema over the left lower extremity, 
as compared to the right, and decreased sensation, 
bilaterally, to microfilament examination.

Results of X-rays of the feet evidenced interval amputation 
at the second metatarsal phalangeal joint with irregularity 
of the distal cortex, hallux valgus deformity, small erosion 
at the proximal aspect of the fifth proximal phalanx without 
significant change, and amputation of the fibula in the left 
foot.  The right foot was diagnosed with thick periosteal 
reaction about the fourth metatarsal which  the examiner 
opined may be due to an old stress fracture or possibly 
chronic osteomyelitis, and mild hallux valgus deformity.  The 
examiner diagnosed bilateral peripheral neuropathy of the 
feet, probable degenerative joint disease of the feet, 
peripheral vascular disease of the feet, callus formation of 
the feet, hallux valgus deformity; degenerative joint disease 
of the left first metatarsal phalangeal joint, and status 
post amputation of the second digit of the left foot.

In an addendum dated later in the same month, the examiner 
noted that all diagnoses other than peripheral vascular 
disease of the feet and the amputation of the second digit of 
the left foot were the result of the veteran's inservice cold 
injury.

Accordingly, the RO granted an evaluation of 30 percent for 
trench foot, left foot, and 30 percent for trench foot, right 
foot, under Diagnostic Code 7122, for a combined evaluation 
of 60 percent, effective in August 1999, the month in which 
the veteran's claim for increase was received.  An 5.1 
percent bilateral factor was assigned.

VA hospital records dated in February 2001 show that the 
veteran continued to have problems with the lower left 
extremity, including an ulcerous left heel, which healed.  
However, he then developed degenerative gangrene of the right 
third toe and extensive cellulitis of the right foot and 
ankle.  In February 2001, he underwent a right below the knee 
amputation.  VA outpatient treatments reflect treatment 
continuing thereafter for dementia, glaucoma, diabetic 
retinopathy, cerebrovascular accident (CVA) and congestive 
heart failure, peripheral vascular disease, the residuals of 
amputation, and trench foot-among other conditions.

VA hospital records dated in January and February 2002, 
explain that the veteran had been receiving rehabilitation 
and wound treatment care in July 2001 when he was transferred 
to emergency services after sustaining a frontal 
cerebrovascular accident (CVA).  He was then transferred to a 
nursing home.  However, in late January 2002, he was found to 
show signs of impending gangrene in his remaining left foot.  
Cellulitis was later diagnosed and treated, but it was not 
possible to get the infection under control.  Amputation of 
the left foot and calf was considered, but the veteran's 
family, after extensive consultation, decided against the 
procedure.  

The veteran died shortly thereafter.  The death certificate 
shows that the veteran died in February 2002 as the result of 
cellulitis of the legs, due to diabetes mellitus.  It is 
signed by A. Choudry, M.D.

In a September 2003 statement, Dr. Choudry offered the 
following clarification:

I examined [the veteran] upon his 
expiration on 2/10/02.  The cause of 
death appeared most likely to be 
cellulitis of the lower extremities, 
which appeared to be a direct consequence 
of an active medical condition:  Diabetes 
Mellitus.  In addition, he suffered from 
a number of other conditions all of which 
are likely to have contributed to his 
final illness.  These conditions included 
Peripheral Vascular Disease and chronic 
Trenchfoot/Frostbite of his extremities.

It is observed that Dr. Choudry is a VA physician at the VA 
facility at which the veteran was treated just prior to his 
death.  As explained in his opinion, the physician examined 
the veteran physically after his death.

In November 2004, the RO obtained an opinion from a VA 
examiner, who reviewed the veteran's medical records and 
claims file, including the death certificate and opinion 
proffered by Dr. Choudry.  The examiner observed that the 
veteran sustained cold injury during active service, and that 
he was service connected for the residuals.  The examiner 
then observed that the veteran died at the age of 79 of 
diabetic complications and after a below the knee amputation 
of the right leg in February 2001.  The veteran was noted to 
have developed fulminant cellulitis and gangrene of the left 
lower extremity in 2002, and subsequent septicemia.  He was 
treated with antibiotics and refused amputation of the left 
foot and leg.  The condition progressively worsened.  The 
examiner observed the veteran had a long standing history of 
diabetes mellitus, diabetic vasculopathy, peripheral vascular 
disease, and smoking.  In his opinion, the examiner stated:

Diabetics are prone to develop infections 
with poor wound healing leading to 
septicemia and death.

Veterans death is not caused by or a 
result of service connected cold injury.  
Cold injury and its residuals does not 
cause diabetes or infections that are 
described above.

In my opinion service connected trench 
feet did not cause or contribute to the 
veterans death.

The Board has carefully considered all the evidence of record 
and notes the longstanding treatment the veteran received for 
his disabilities-including his service connected bilateral 
trench foot residuals.  These residuals included peripheral 
neuropathy, degenerative joint disease, and left foot drop.  
As above noted, the RO granted an increased evaluation for 
the service connected trench foot of the left and right foot 
based on the medical evidence, evaluating each foot as 30 
percent disabling, respectively.

Dr. Choudry is a VA physician, and worked at the VA facility 
that treated the veteran prior to his death.  The physician 
had access to the veteran's treatment records, the health 
care personnel who treated the veteran, and examined the 
veteran himself after he died.  The Board thus finds that his 
opinion as to the cause of the veteran's death-and, 
specifically, the role played by the residuals of cold 
injuries the veteran sustained during active service-is more 
probative than that of the examiner who conducted the 
November 2004 records review.

The Board further notes that the November 2004 opinion 
appears to base its conclusion on the fact that a causal 
relationship does not exist between cold injury and its 
residuals and diabetes or infections, such as the veteran 
incurred prior to his death.  However, Dr. Choudry does not 
attempt to argue that the veteran's cold injury or its 
residuals caused either the cellulitis that caused the 
veteran's death, or the diabetes that Dr. Choudry identified 
as the active medical condition causing the cellulitis.  
Rather, he opined that the veteran's trench feet, which he 
described as chronic, as one of the conditions that 
contributed to the veteran's final illness.  

Moreover, the matter of the precise level of disability 
caused by the veteran's service connected trench foot during 
this time remains open.  The Board notes that the peripheral 
neuropathy and degenerative disease found to be the result of 
the veteran's service connected cold injury in the November 
1999 VA examination report has yet to be evaluated.  The 
Board will refrain from further comment on the degree of 
impairment caused by the service-connected disabilities, as 
the veteran had filed a notice of disagreement with the 
rating decision before he died, and the matter is under 
review for the purpose of accrued benefits.  The matter is 
hence the subject of a remand immediately following this 
decision.

Notwithstanding, the Board observes that at the time of his 
death, the veteran was service-connected for the trench foot 
of the left and right feet which had been evaluated as 30 
percent disabling, each foot, clearly indicating that the 
veteran was greatly impacted by the residuals of his 
inservice cold injuries.

After consideration of all the evidence the Board finds that 
the veteran's service connected trench foot of the left and 
right feet contributed substantially or materially to the 
veteran's death, i.e., it aided or lent assistance to the 
production of death within the meaning of the regulations.  
See 38 C.F.R. § 3.312.  Accordingly, service connection is 
warranted for the cause of the veteran's death.


ORDER

Service connection for the cause of the veteran's death is 
granted.




REMAND

As noted above, the appellant also seeks entitlement to an 
increased evaluation for the veteran's service-connected 
trench foot of the left and right foot, and to a temporary 
total disability evaluation under 38 C.F.R. §§ 4.29, 4.30 for 
the purposes of accrued benefits.

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
first, the record before it is not complete.  These missing 
records can not only provide an accurate level of the 
veteran's disability for the time period in question, but 
will also allow the RO to properly determine whether or not a 
temporary total disability evaluation may be granted for any 
of the hospitalization and convalescent periods in question 
under 38 C.F.R. § 4.30 or 4.29.  Second, the Board finds that 
the RO must consider, in the first, instance, how to 
appropriately evaluate the additional foot disabilities found 
in the November 1999 VA examination report that the examining 
physician identified as the causal results of the service-
connected cold injuries.

The Board initially notes that the evidentiary record before 
it is not complete.  The veteran required treatment, 
including private emergency care treatment, prior to his 
hospitalization in January 2002 and eventual death in 
February 2002.  Moreover, the record reflects that the 
veteran was an inpatient in a VA nursing home, prior to 
January 2002.  These records are not present in the record 
now before the Board.  The Board finds it would be helpful 
for the RO to obtain any and all VA treatment records for 
outpatient and inpatient care the veteran received from 
August 1998 (the year prior to the veteran's claim for 
increase) to the date of his death.  In addition, the RO 
should give the veteran's widow an opportunity to provide 
information concerning any private treatment he received, 
including the emergency treatment referenced in VA hospital 
records.

Second, the Board notes that the veteran was in receipt of a 
30 percent evaluation for trench foot of the left and right 
foot, each, which combined to create a 60 percent evaluation, 
with an additional 5.1 percent bilateral factor under 
Diagnostic Code 7122.  This indicates that the veteran was 
clearly significantly disabled by the residuals of his trench 
foot.  In addition, by this decision, the Board has granted 
service connection for the cause of the veteran's death on 
the basis of medical evidence establishing that the veteran's 
service-connected cold injury residuals contributed to the 
veteran's death.  This evidence includes VA inpatient and 
outpatient records and culminates in an opinion establishing 
that the veteran's cold injury residuals contributed to the 
veteran's death.  VA treatment records reflect that the 
veteran received treatment for the residuals of his cold 
injuries, including peripheral neuropathy, degenerative joint 
disease, left foot droop, and circulatory complications in 
his lower extremities.  The medical opinion was proffered in 
September 2003 by Dr. Choudry, a VA physician who worked at 
the VA facility where the veteran was hospitalized just prior 
to his death, and who examined the veteran just after his 
death.

Note (1) following Diagnostic Code 7122 directs that 
complications such as peripheral neuropathy are to be 
separately evaluated under other diagnostic codes.  In 
addition, other disabilities diagnosed as residual effects of 
cold injury, such as muscle atrophy, are to be evaluated 
separately as well, unless they are used to support an 
evaluation under Diagnostic Code 7122.  As noted above, the 
veteran was diagnosed with orthopedic conditions and callus 
formation of both feet.  The RO has not had the opportunity 
to assigned separate evaluations for the manifested 
peripheral neuropathy, and to consider whether or not 
separate evaluations may be assigned for degenerative joint 
disease, callus formation, and hallux valgus, bilaterally, as 
well as degenerative joint disease of the left metatarsal 
phalangeal joint.  

Hence, the Board finds it would be helpful to fully develop 
the medical evidence in this case and to enable a complete 
picture of the veteran's service-connected disability during 
the time period in question, to include assignment of 
separate evaluations for left and right extremity peripheral 
neuropathy; a consideration of whether separate evaluations 
may be assigned for other manifestations to include 
degenerative joint disease of both feet, callus formation, 
hallux valgus, and degenerative joint disease of the left 
first metatarsal phalangeal joint; and, finally, 
consideration of whether a total temporary evaluation may be 
afforded for any of the periods of time the veteran was 
hospitalized from a year prior to the veteran's date of claim 
in August 1999, to his death in February 2002, including his 
inpatient VA nursing home care.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
appellant identify any and all private 
health care providers who treated her 
husband for his service-connected cold 
injury residuals form August 1998 to his 
death in February 2002, including any 
emergency medical centers and nursing 
homes.

2.  After obtaining the appropriate 
release for private medical records, the 
RO should review the record and ensure 
that it has obtained the veteran's VA and 
non VA medical records for all periods of 
treatment from August 1998 to his death 
in February 2002.  The RO should attempt 
to obtain those identified records that 
are not already of record, especially 
private emergency treatment and treatment 
by the VA nursing home.  If necessary, 
the RO should request that the appellant 
provide additional information.

In particular, the RO should request any 
and all inpatient and outpatient 
treatment records for treatment accorded 
the veteran from VA Medical Center (VAMC) 
East Orange, New Jersey and Lyons, New 
Jersey, and the VA Nursing Care Facility 
associated with HCS New Jersey system, 
and any other VAMC the appellant may 
identify, that are not already of record.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  After receipt of any and all newly 
acquired evidence, the RO should review 
the appellant's claims for increased 
evaluations for service connected trench 
foot of the left and right feet for the 
purposes of accrued benefits, including 
the assignment of separate evaluations 
for the diagnosed peripheral neuropathy 
of both feet, as directed by Note (1) 
following the diagnostic code, and an 
analysis of whether or not separate, 
compensable evaluations may be assigned 
for other manifestations as allowed by 
Note (1).  The RO should also review the 
appellant's claim for temporary total 
evaluations under 38 C.F.R. § 4.29, 4.30 
for the veteran's periods of 
hospitalization and convalescence, for 
the purposes of accrued benefits.

If the RO determines that review of the 
medical evidence by a VA examiner is 
required, it should duly arrange for such 
review.

If the decisions remain in any way 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


